           Case 1:18-cv-01674-RBW Document 40 Filed 02/11/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
GULF RESTORATION NETWORK, et al.,       )
                                        )
            Plaintiffs,                 )
                                        )
        v.                             )
                                        )
                       1
DAVID BERNHARDT, et al.,                )      Civil Action No. 18–1674 (RBW)
                                        )
                                       )
            Defendants,                 )
                                       )
AMERICAN PETROLEUM INSTITUTE,          )
et al.,                                 )
                                        )
            Intervenor-Defendants.     )
_______________________________________)

                                                     ORDER

         Upon consideration of the parties’ Joint Proposed Briefing Schedule, ECF No. 39, and for

good cause shown, it is hereby

         ORDERED that, on or before February 15, 2019, the plaintiffs shall file their motion for

summary judgment. It is further

         ORDERED that, on or before March 25, 2019, the federal defendants shall file their

cross-motion for summary judgment and opposition to the plaintiffs’ motion for summary

judgment. It is further

         ORDERED that, on or before April 1, 2019, the intervenors shall file any motions or

briefs in support of or in opposition to summary judgment. It is further




1
 David Bernhardt is the Acting Secretary of the United States Department of the Interior and is therefore substituted
for Ryan Zinke as the proper party defendant pursuant to Federal Rule of Civil Procedure 25(d).
             Case 1:18-cv-01674-RBW Document 40 Filed 02/11/19 Page 2 of 2



        ORDERED that, on or before May 1, 2019, the plaintiffs shall file their combined reply

in support of their motion for summary judgment and opposition to the federal defendants’ cross-

motion for summary judgment. It is further

        ORDERED that, on or before May 22, 2019, the federal defendants shall file their reply

in support of their cross-motion for summary judgment. It is further

        ORDERED that, on or before May 30, 2019, the intervenors shall file any reply brief. It

is further

        ORDERED that, on or before June 11, 2019, the parties shall file the joint appendix

containing the portions of the administrative record cited to or relied upon in the motions for

summary judgment briefing. It is further

        ORDERED that the parties shall appear before the Court for a status conference on

September 9, 2019, at 10:30 a.m.

        SO ORDERED this 11th day of February, 2019.



                                                              REGGIE B. WALTON
                                                              United States District Judge




                                                 2
